            Case 1:19-cv-09544-VSB Document 1 Filed 10/16/19 Page 1 of 21



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
JANET RUSSELL,                         :
                                       :                Case No.: _________________
                 Plaintiff,            :
                                       :                COMPLAINT
       -against-                       :
                                       :                DEMAND FOR JURY TRIAL
AVON PRODUCTS, INC., CHAN W.           :
GALBATO, W. DON CORNWELL, JAN          :
ZIJDERVELD, JOSE ARMARIO, NANCY        :
KILLEFER, SUSAN J. KROPF, HELEN        :
MCCLUSKEY, ANDREW G. MCMASTER, :
JR., JAMES A. MITAROTONDA, MICHAEL :
F. SANFORD, and LENARD TESSLER,        :
                                       :
                 Defendants.           :
-------------------------------------- X

       Plaintiff, Janet Russell (“Plaintiff”), by her undersigned attorneys, alleges upon personal

knowledge with respect to herself, and information and belief based upon, inter alia, the

investigation of counsel as to all other allegations herein, as follows:

                                  NATURE OF THE ACTION

       1.        This is an action brought by Plaintiff against Avon Products, Inc. (“Avon” or the

“Company”) and the members of the Company’s board of directors (collectively referred to as the

“Board” or the “Individual Defendants” and, together with Avon, the “Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (“Exchange Act”),

15 U.S.C. §§ 78n(a) and 78t(a), SEC Rule 14a-9, 17 C.F.R. § 240.14a-9, and Item 1015 of

Regulation M-A, 17 C.F.R. 229.1015, in connection with the proposed merger (the “Proposed

Merger”) between Avon and Natura Cosméticos S.A., through its affiliates (collectively “Natura”).

       2.        On May 22, 2019, Avon entered into an Agreement and Plan of Mergers (the

“Merger Agreement”), as amended on October 3, 2019, pursuant to which the Company’s

shareholders will receive either: (i) 0.300 American Depositary Shares of Natura &Co Holding—


                                                  1
            Case 1:19-cv-09544-VSB Document 1 Filed 10/16/19 Page 2 of 21



the combined post-merger entity—against the deposit of two shares of common stock of Natura

&Co Holding; or (ii) 0.600 Natura & Co Holding Shares for each share of Avon common stock

they own (the “Merger Consideration”). Immediately following completion of the Proposed

Merger, former holders of Avon common stock will own approximately 24% of Natura &Co

Holding on a fully diluted basis and former Natura shareholders will own approximately 76% of

Natura &Co Holding on a fully diluted basis.

       3.        On October 4, 2019, in order to convince Avon’s shareholders to vote in favor of

the Proposed Merger, Defendants authorized the filing of a materially incomplete and misleading

definitive proxy statement (the “Proxy”) with the Securities and Exchange Commission (“SEC”),

in violation of Sections 14(a) and 20(a) of the Exchange Act.

       4.        In particular, the Proxy contains materially incomplete and misleading

information concerning: (i) financial projections for Avon, Natura, and the combined company;

(ii) the valuation analyses performed by Avon’s financial advisors, PJT Partners LP (“PJT”) and

Goldman Sachs & Co. LLC (“Goldman Sachs” and together with PJT, the “Financial Advisors”),

in support of their fairness opinions; (iii) the conflicts of interest faced by PJT; and (iv) the

background of the Proposed Merger.

       5.        The special meeting of Avon shareholders to vote on the Proposed Merger is

currently scheduled for November 13, 2019 (the “Shareholder Vote”). It is imperative that the

material information that has been omitted from the Proxy is disclosed prior to the Shareholder

Vote so Plaintiff can cast an informed vote and properly exercise her corporate suffrage rights.

       6.        For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act. Plaintiff seeks to

enjoin Defendants from taking any steps to consummate the Proposed Merger until the material

information discussed herein is disclosed to Avon’s shareholders sufficiently in advance of the


                                                  2
             Case 1:19-cv-09544-VSB Document 1 Filed 10/16/19 Page 3 of 21



Shareholder Vote or, in the event the Proposed Merger is consummated, to recover damages

resulting from the Defendants’ violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        7.        This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

        8.        Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over Defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        9.        Venue is proper in this District under 28 U.S.C. § 1391, because Avon is a New

York corporation located in this District, the transaction and wrongs complained of herein,

including Defendants’ primary participation in the wrongful acts detailed herein, occurred in this

District, and Defendants have received substantial compensation in this District by doing business

here and engaging in numerous activities that had an effect in this District.

                                              PARTIES

        10.       Plaintiff is, and at all relevant times has been, a holder of Avon common stock.

        11.      Defendant Avon was founded in New York, is incorporated in New York, and

maintains offices at 1 Avon Place, Suffern, NY 10901. Avon is a global manufacturer and marketer

of beauty and related products. The Company’s common stock trades on the New York Stock

Exchange under the ticker symbol “AVP”.

        12.      Individual Defendant Chan W. Galbato is, and has been at all relevant times, a

director of Avon.


                                                   3
           Case 1:19-cv-09544-VSB Document 1 Filed 10/16/19 Page 4 of 21



       13.     Individual Defendant W. Don Cornwell is, and has been at all relevant times, a

director of Avon.

       14.     Individual Defendant Jan Zijderveld is, and has been at all relevant times, a director

of Avon.

       15.     Individual Defendant Jose Armario is, and has been at all relevant times, a director

of Avon.

       16.     Individual Defendant Nancy Killefer is, and has been at all relevant times, a director

of Avon.

       17.     Individual Defendant Susan J. Kropf is, and has been at all relevant times, a director

of Avon.

       18.     Individual Defendant Helen McCluskey is, and has been at all relevant times, a

director of Avon.

       19.     Individual Defendant Andrew G. McMaster, Jr.is, and has been at all relevant times,

a director of Avon.

       20.     Individual Defendant James A. Mitarotonda is, and has been at all relevant times,

a director of Avon.

       21.     Individual Defendant Michael F. Sanford is, and has been at all relevant times, a

director of Avon.

       22.     Individual Defendant Lenard Tessler is, and has been at all relevant times, a director

of Avon.

       23.     The Individual Defendants referred to in ¶¶ 12-22 are collectively referred to herein

as the “Individual Defendants” and/or the “Board”, and together with Avon they are referred to

herein as the “Defendants.”




                                                 4
            Case 1:19-cv-09544-VSB Document 1 Filed 10/16/19 Page 5 of 21



                              SUBSTANTIVE ALLEGATIONS

       I.       Background and the Proposed Merger

       24.       Avon is a manufacturer and marketer of beauty and related products. The

Company's segments include Europe, Middle East & Africa; South Latin America; North Latin

America, and Asia Pacific. Its product categories are Beauty, and Fashion and Home. Beauty

consists of skincare (which includes personal care), fragrance and color (cosmetics). Fashion and

Home consists of fashion jewelry, watches, apparel, footwear, accessories, gift and decorative

products, housewares, entertainment and leisure products, children's products and nutritional

products. The Company's products include Anew Ultimate Supreme Advanced Performance

Creme, Anew Vitale Visible Perfection Blurring Treatment, Big & Multiplied Volume Mascara,

Avon True Perfectly Matte Lipstick, Avon Life for Him and for Her Fragrances, Far Away Infinity

Fragrance and Avon Nutra Effects body collection with Active Seed Complex.

       25.      Natura is a Brazil-based company engaged in the personal products manufacture.

The Company focuses on the development, production and distribution of cosmetics, fragrances

and personal hygiene products through direct sale by Natura Beauty Consultants. The Company's

product lines include deodorants, makeup accessories, sunscreens, shaving creams, shampoos,

soaps, lotions, creams, lipsticks and perfumes, among others. Its portfolio comprises various brand

names, such as Amo, Ekos, Tododia, Aguas, Chronos, Erva Doce, Homem, Horus, Seve and Luna.

In addition, the Company operates the Aesop brand name, through which retails cosmetics. It is

present in the Americas, Europe, Southeast Asia and Australia. The Company controls numerous

subsidiaries, such as Industria e Comercio de Cosmeticos Natura Ltda, Natura Inovacao e

Tecnologia de Produtos Ltda and Emeis Holdings Pty Ltda.

       26.      On May 22, 2019, Avon and Natura issued a joint press release announcing the

Proposed Merger, which states in relevant part:


                                                  5
  Case 1:19-cv-09544-VSB Document 1 Filed 10/16/19 Page 6 of 21



  Natura &Co and Avon join forces to create a Direct-to-Consumer global
                             beauty leader

SÃO PAULO and LONDON, May 22, 2019 /PRNewswire/ -- Natura &Co (B3:
NATU3) announces that it is acquiring Avon Products, Inc. (NYSE: AVP) in an
all-share transaction, creating the fourth-largest pure-play beauty group in the
world and a major force for good in the industry.

The combination creates a best-in-class multi-brand and multi-channel beauty
group, with direct connections to consumers on a daily basis. The group will hold
leading positions in relationship selling through Avon´s and Natura's over 6.3
million Consultants and Representatives, a global footprint through 3,200 stores, as
well as an expanded digital presence across all companies. The combined Group is
expected to have annual gross revenues of over US$10 billion, over 40,000
associates and be present in 100 countries.

Leveraging its iconic brands, common passion for relationships, and its
omnichannel capabilities, the expanded group will bring beauty to over 200 million
consumers across the world, anytime, anywhere, every day. By adding Avon to a
portfolio that already includes Natura, The Body Shop and Aesop, Natura &Co will
enhance its ability to better serve its different consumer profiles and distribution
channels and expand into new geographies.

Avon and Natura were both founded by mission-driven individuals, reaching
customers through a force of independent, primarily female micro-entrepreneurs,
who act as brand ambassadors and beauty advisors. Avon is an iconic brand with a
heritage of over 130 years and is the world's leading relationship selling beauty
platform. Its strong brands across key beauty categories and competitive positions
in a number of markets give it significant potential for future growth.

Natura &Co expects the combination to result in target synergies estimated at
US$150 million to US$250 million annually, some of which will be reinvested to
further enhance capabilities in digital and social selling, research & development
and brand initiatives and to continue to grow the Group's geographic footprint.

Luiz Seabra, Co-Founder of Natura, declared: "We have always looked at Avon
with respect and admiration. Natura was founded on its passion for beauty and
relationships, and today's transaction creates a major force in the direct-to-
consumer space. Direct selling was a social network before the word even existed,
and the arrival of technology and globalization only multiplied opportunities to
connect with consumers in a meaningful way. The peer-to-peer sales model is
evolving towards social selling and the power of digital allows the group to go
beyond providing products and advice, and advances women empowerment,
through financial independence and enhanced self-esteem. We believe that
business can be a force for good and together with Avon, we will amplify our
pioneering efforts to bring social, environmental and economic value to an ever-
expanding network."


                                         6
  Case 1:19-cv-09544-VSB Document 1 Filed 10/16/19 Page 7 of 21



Roberto Marques, Executive Chairman of Natura &Co, declared: "Following the
acquisitions of Aesop in 2013 and The Body Shop in 2017, Natura & Co is taking
another exciting, decisive step to build a global, multi-brand, multi-channel,
purpose-driven Group. Avon is an amazing company, an iconic brand, with
passionate associates and over five million Representatives who also believe in the
power of relationships. Together we will enhance our growing digital capabilities,
our social network of Consultants and Representatives and leverage our global store
footprint and distinctive brands, connecting, touching and influencing millions of
consumers with different profiles daily, making our Group unique and creating a
formidable platform for growth."

Jan Zijderveld, CEO of Avon, said: "This combination is the start of an exciting
new chapter in Avon's 130-year history. It stands as a testament to the progress of
our efforts to 'Open Up Avon', and we believe it will allow us to significantly
accelerate our strategy and further expand into the online channel. Over the past
year, we have started a transformation to strengthen Avon's competitiveness by
renewing our focus on Her, simplifying our operations, and modernizing and
digitizing our brand. Together with Natura, we will have broader access to
innovation and a portfolio of products, a stronger e-commerce and digital platform,
and improved data and tools for Representatives to drive growth and enhance value
for shareholders. Further, with the support of Natura, we will continue to invest in
cutting-edge technology to enhance our digital capabilities and productivity for our
Representatives. Both Avon and Natura are purpose-driven organizations, and the
combination will enable us to better serve our millions of Representatives,
leveraging Avon's international presence with the same strongly-held commitment
to enhancing Her experience and earnings."

Chan Galbato, Non-Executive Chairman of Avon said: "Our focus has been to
enhance the Representative experience, accelerate international expansion,
improve our cost structure, increase financial flexibility, and ultimately position the
company for long-term growth and success. The Board is committed to enhancing
value for shareholders and this combination with Natura represents a new era of
future growth for Avon. The Avon Board is confident that Natura will be a powerful
partner for the Avon brand, while providing more scale, operations and expanded
opportunities for employees and Representatives, and tremendous upside potential
to both sets of shareholders. We are pleased to support this transformational
combination."

As part of this transaction, a new Brazilian holding company, Natura Holding S.A.,
has been created. Based upon the fixed exchange ratio of 0.300 Natura Holding
shares for each share of Avon common stock, Natura &Co's shareholders will own
approximately 76% of the combined company, while Avon common shareholders
will own approximately 24%. Based on Natura's undisturbed closing price on
March 21, 2019, one day prior to Natura issuing the Material Fact confirming
negotiations between Avon and Natura, the transaction represents a 28% premium
to Avon shareholders and implies a 2018 EBITDA multiple of 9.5x or 5.6x
assuming the full impact of Natura's expected synergies. Based on closing prices
on May 21, 2019, the transaction values Avon at an enterprise value of US$3.7

                                          7
         Case 1:19-cv-09544-VSB Document 1 Filed 10/16/19 Page 8 of 21



       billion and the combined group would have an enterprise value of approximately
       US$11 billion. Upon closing, Natura Holding S.A.s' stock will be listed on B3 with
       a 55% public float and it will also have ADRs listed on the NYSE. Avon
       shareholders will have the option to receive ADRs traded on the NYSE or shares
       listed on B3. Further information is available in the Material Fact which can be
       accessed              through            the           following              link
       https://natu.infoinvest.com.br/ptb/7085/19550_691987.pdf

       Upon closing, the Board of Directors of the combined company will consist of 13
       members, 3 of which will be designated by Avon. The transaction remains subject
       to customary closing conditions including approval by both Natura &Co's and
       Avon's shareholders as well as anti-trust authorities in Brazil and certain other
       jurisdictions. Closing is expected in early 2020.

       27.      The Merger Consideration represents inadequate compensation for Avon shares.

Indeed, in each of the past two quarters, Avon has outperformed expectations by significantly

beating earning per share estimates. Given the Company’s strong recent financial performance and

bright economic outlook, it is imperative that shareholders receive the material information

(discussed in detail below) that Defendants have omitted from the Proxy, which is necessary for

shareholders to properly exercise their corporate suffrage rights and cast an informed vote on the

Proposed Merger.

       II.     The Proxy Omits Material Information

       28.      On October 4, 2019, Defendants filed the materially incomplete and misleading

Proxy with the SEC. The Individual Defendants were obligated to carefully review the Proxy

before it was filed with the SEC and disseminated to the Company’s shareholders to ensure that it

did not contain any material misrepresentations or omissions. However, the Proxy misrepresents

and/or omits material information that is necessary for the Company’s shareholders to make an

informed decision in connection with the Proposed Merger.

The Misleadingly Incomplete Financial Projections

       29.      First, the Proxy only discloses “limited pro forma synergy and cost reduction

estimates” but omits the actual financial projections for the combined company giving effect to


                                                8
          Case 1:19-cv-09544-VSB Document 1 Filed 10/16/19 Page 9 of 21



Proposed Merger, including the EBITDA and unlevered free cash flow projections utilized by

Goldman Sachs in their financial analyses (the “Pro Forma Financial Projections”). Proxy at 156.

In connection with rendering their fairness opinion and performing the underlying financial

analyses, the Financial Advisors explicitly reviewed the Pro Forma Financial Projections and held

discussions with the senior managements of both Avon and Natura. In fact, Goldman Sachs

utilized next-twelve-month 2019 and 2020 EBITDA pro forma projections in performing their

Illustrative Present Value of Future Share Price Analysis and 2019-2023 unlevered free cash flow

projections in performing their Illustrative Discounted Cash Flow Analysis. These were the only

two financial analyses performed by Goldman Sachs and disclosed in the Proxy.

        30.      Additionally, on pages 141-147 of the Proxy, the Board listed the “material”

factors they considered in recommending Avon shareholders vote in favor of the Proposed Merger,

including the following, listed first:

        the fact that the combination of the businesses of Avon and Natura &Co is expected
        to generate significant synergies, which is expected to result in Natura &Co
        Holding having greater potential to achieve further earnings growth and general
        more substantial cash flow and bottom-line impact than Avon could achieve on a
        standalone basis and which is expected to complement and accelerate the Open Up
        Avon strategy

Proxy at 142.

        31.      The Pro Forma Financial Projections served as a primary reason for the Board to

approve and recommend the Proposed Merger and for the Financial Advisors to find the Merger

Consideration “fair” to Avon shareholders. The Pro Forma Financial Projections are material as

they speak squarely to the question that the Company’s shareholders must answer in determining

how to vote on the Proposed Merger: is a smaller stake in the combined company more or less

valuable than a full stake in the standalone company? Without the Pro Forma Financial Projections,

Defendants present the Company’s shareholders with only a fraction of the equation, rendering

them unable to answer this question and assess the fairness of the Proposed Merger.

                                                9
         Case 1:19-cv-09544-VSB Document 1 Filed 10/16/19 Page 10 of 21



       32.      Second, the Proxy omits critical financial projections, including the net income

projections for Avon, Natura, and the pro forma combined company (the “Net Income

Projections”). Defendants elected to summarize the projections for Avon, Natura, and “limited pro

forma synergy and cost reduction estimates” of the combined company in the Proxy, but they

excised and failed to disclose the Net Income Projections. By disclosing these projections in the

Proxy and withholding the Net Income Projections, Defendants render the tables of projections on

pages 165-166 of the Proxy materially incomplete and provide a misleading valuation picture of

Avon, Natura, and the combined company. Simply put, net income projections are irreplaceable

when it comes to fully, fairly, and properly understanding a company’s projections and value.

       33.      Unlike poker where a player must conceal his unexposed cards, the object of a

proxy statement is to put all one’s cards on the table face-up. In this case only some of the cards

were exposed—the others were concealed. If a proxy statement discloses financial projections and

valuation information, such projections must be complete and accurate. The question here is not

the duty to speak, but liability for not having spoken enough. With regard to future events,

uncertain figures, and other so-called soft information, a company may choose silence or speech

elaborated by the factual basis as then known—but it may not choose half-truths. Accordingly,

Defendants have disclosed some of the projections relied upon by the Financial Advisors and the

Board but have omitted the Net Income Projections and the Pro Forma Financial Projections. These

omissions render the projections, the summary of the Financial Advisors’ valuation analyses, and

the summary of the Board’s Reasons for the Merger included in the Proxy misleadingly

incomplete.

The Misleadingly Incomplete Summary of the Financial Advisors’ Fairness Opinions

       34.      The Proxy describes the Financial Advisors fairness opinion and the various

valuation analyses performed in support of their opinions. Defendants concede the materiality of


                                                10
          Case 1:19-cv-09544-VSB Document 1 Filed 10/16/19 Page 11 of 21



this information in citing the Financial Advisors’ fairness opinions and their valuation analyses

among the “material” factors the Board considered in making its recommendation to Avon

shareholders. Proxy at 143-144; see also Proxy at 150 (“The following is a summary of the material

financial analyses delivered by Goldman Sachs to the Avon board of directors in connection with

rendering the opinion described above.”); Proxy at 158 (“The following is a summary of the

material financial analyses used by PJT Partners in preparing its opinion to the independent non-

Cerberus directors.”). However, the summaries of the Financial Advisors fairness opinions and

analyses provided in the Proxy fail to include key inputs and assumptions underlying the analyses.

Without this information, as described below, Avon’s shareholders are unable to fully understand

these analyses and, thus, are unable to determine what weight, if any, to place on th Financial

Advisors fairness opinions in determining how to vote on the Proposed Merger. This omitted

information, if disclosed, would significantly alter the total mix of information available to Avon’s

shareholders.

         35.    In summarizing the Discounted Cash Flow Analyses prepared by the Financial

Advisors, the Proxy fails to disclose the following key information used in the analyses: (i) the

2019-2023 pro forma unlevered free cash flows Goldman Sachs used for the pro forma analysis;

(ii) the pension deficit of Avon; (iii) the liquidation value of the Avon Preferred Shares; (iv) the

non-controlling interest of Avon; (v) the net debt of Avon; (vi) the pro forma adjusted net debt

of Avon and Natura; (vii) the actual inputs and assumptions underlying the various discount rate

ranges, including the values of the company-specific WACC/CAPM components; (viii) the actual

terminal values calculated; (ix) the value of the estimated net debt PJT used to adjust Avon’s

enterprise value; (x) the value of the estimated net debt PJT used to adjust Natura’s enterprise

value.

         36.    These key inputs are material to Avon shareholders, and their omission renders


                                                 11
         Case 1:19-cv-09544-VSB Document 1 Filed 10/16/19 Page 12 of 21



the summary of the Discounted Cash Flow Analyses incomplete and misleading. As a highly-

respected professor explained in one of the most thorough law review articles regarding the

fundamental flaws with the valuation analyses bankers perform in support of fairness opinions,

in a discounted cash flow analysis a banker takes management’s forecasts, and then makes several

key choices “each of which can significantly affect the final valuation.” Steven M. Davidoff,

Fairness Opinions, 55 Am. U.L. Rev. 1557, 1576 (2006). Such choices include “the appropriate

discount rate, and the terminal value…” Id. As Professor Davidoff explains:

       There is substantial leeway to determine each of these, and any change can
       markedly affect the discounted cash flow value. For example, a change in the
       discount rate by one percent on a stream of cash flows in the billions of dollars can
       change the discounted cash flow value by tens if not hundreds of millions of
       dollars….This issue arises not only with a discounted cash flow analysis, but with
       each of the other valuation techniques. This dazzling variability makes it difficult
       to rely, compare, or analyze the valuations underlying a fairness opinion unless full
       disclosure is made of the various inputs in the valuation process, the weight
       assigned for each, and the rationale underlying these choices. The substantial
       discretion and lack of guidelines and standards also makes the process vulnerable
       to manipulation to arrive at the “right” answer for fairness. This raises a further
       dilemma in light of the conflicted nature of the investment banks who often provide
       these opinions.

Id. at 1577-78.

       37.        Without the above-omitted information Avon shareholders are misled as to the

reasonableness or reliability of the Financial Advisors analyses, and unable to properly assess the

fairness of the Proposed Merger. This is especially true for the pro forma unlevered free cash

flow projections, which are indisputably the most important input in the analysis. As such, these

material omissions render the summary of the Discounted Cash Flow Analyses included in the

Proxy misleading.

       38.        For the same reasons, in summarizing Goldman Sachs’ Illustrative Present Value

of Future Share Price Analysis, the omission of the next-twelve-month 2019 and 2020 EBITDA

pro forma projections renders the summary provided in the Proxy misleadingly incomplete.


                                                12
         Case 1:19-cv-09544-VSB Document 1 Filed 10/16/19 Page 13 of 21



       39.      Next, in summarizing PJT’s Selected Comparable Company Analysis, t he Proxy

fails to disclose the identity of each company utilized in the analysis and its corresponding

individual multiple. A fair summary of a comparable companies or transactions analysis requires

the disclosure of the identity of, and individual multiple for, each company or transaction used.

Merely providing the mean or median value of the multiples that a banker calculated without any

further information is insufficient, as shareholders are unable to assess whether the banker applied

appropriate multiples, or, instead, applied unreasonably low multiples in order to present the

Merger Consideration in the most favorable light. Accordingly, the omission of this material

information renders the summary of this analysis provided in the Proxy misleading.

       40.      Finally, on page 149, the Proxy states that Goldman Sachs “compared certain

financial and stock market information for Avon and Natura Cosméticos with similar information

for certain other companies the securities of which are publicly traded; and performed such other

studies and analyses, and considered such other factors, as it deemed appropriate.” However, no

comparable company or transactions analysis is disclosed and no explanation is provided for the

absence of such analyses. On page 153 the Proxy states:

       The preparation of a fairness opinion is a complex process and is not necessarily
       susceptible to partial analysis or summary description. Selecting portions of the
       analyses or of the summary set forth above, without considering the analyses as a
       whole, could create an incomplete view of the processes underlying Goldman
       Sachs’ opinion. In arriving at its fairness determination, Goldman Sachs considered
       the results of all of its analyses and did not attribute any particular weight to any
       factor or analysis considered by it. Rather, Goldman Sachs made its determination
       as to fairness on the basis of its experience and professional judgment after
       considering the results of all of its analyses. No company or transaction used in the
       above analyses as a comparison is directly comparable to Avon, Natura Cosméticos
       or Natura &Co Holding or the contemplated Transaction.

       41.      Comparable companies and transactions analyses are critical financial analyses

and play an important role in the valuation process. The Company Analysis was disclosed for PJT

but withheld for Goldman Sachs. This is conspicuous to say the least. When it comes to


                                                13
         Case 1:19-cv-09544-VSB Document 1 Filed 10/16/19 Page 14 of 21



summarizing financial information, a company may choose silence or speech elaborated by the

factual basis as then known—but it may not choose half-truths. The omission of the companies

and/or transactions analysis performed by Goldman Sachs renders the summary of its financial

analyses and fairness opinion misleadingly incomplete.

PJT’s Conflicts of Interest

        42.      The Proxy fails to disclose any historical relationship or exchange of

compensation between PJT and Avon or the nature of PJT’s previous advisory work performed

for Cerberus. Disclosure of the historical relationships between an advisor and a company is

required pursuant to 17 C.F.R. § 229.1015(b)(4). Such information is undoubtedly material to

Avon shareholders. It is imperative for shareholders to be able to understand what factors might

influence the financial advisor’s analytical efforts. A financial advisor’s own proprietary financial

interest in a proposed transaction must be carefully considered when assessing how much

credence to give its analysis. A reasonable shareholder would want to know what important

economic motivations that the advisor, employed by a board to assess the fairness of the

transaction to the shareholders, might have. This is especially true when that motivation could

rationally lead the advisor to favor a deal at a less than optimal price, because the procession of

a deal was more important to them—given their overall economic interest—than only approving

a deal at truly fair price to shareholders.

        43.      On page 163 the Proxy plainly states that within the past two years: (i) “PJT

Partners did not advise or receive any compensation from Natura Cosméticos” and (ii) “PJT

Partners advised Cerberus on a matter unrelated to Avon or the Transaction.” Yet, inexplicably,

the Proxy fails to disclose any historical relationship between PJT and Avon or the nature of the

work between PJT and Cerberus. These omissions fly in the face of the disclosure requirements

of the Exchange Act and mislead shareholders as to the nature of PJT’s relationship with Avon


                                                 14
         Case 1:19-cv-09544-VSB Document 1 Filed 10/16/19 Page 15 of 21



and Cerberus and the conflicts of interests PJT faces. Therefore, the omission of the above

information renders the statements provided on page 163 of the Proxy, and potentially the PJT’s

fairness opinion, misleadingly incomplete, and in violation of Item 1015.

       44.       Moreover, PJT was retained by the independent non-Cerberus directors of the

Avon Board to act as their financial advisor in connection with the Proposed Merger and to

eliminate any conflicts of interest; however, PJT has historical conflicts with Cerberus. Thus, the

Proxy fails to disclose why a financial advisor with a potential conflict of interest and historical

ties to Cerberus was retained to purportedly make the Board independent from Cerberus and

remove any potential conflicts.

The Misleading Summary of the Background of the Proposed Merger

       45.       The Proxy indicates that Avon and Company A entered into confidentiality

agreement but fails to disclose whether that agreement contained a standstill provision and/or a

“don’t ask don’t waive” (“DADW”) provision, including whether those provisions had fallen

away upon the execution of the Merger Agreement or were still in effect. Page 26 of the Proxy

states that pursuant to the Merger Agreement, Avon is restricted from “amending or granting

waivers or releases under any standstill or similar agreements with respect to any class of equity

securities of Avon or any of its subsidiaries.” Moreover, the Proxy indicates that LG, another

bidder, was unwilling to execute a confidentiality agreement with Avon. These pieces of

information indicate that standstill provisions, and potentially DADWs, were in effect after the

signing of the Merger Agreement.

       46.       Accordingly, the express communication of the existence of such provisions is

material to Avon shareholders, as it bears directly on the ability of parties that expressed interest

in acquiring the Company to offer them a better deal. The failure to plainly disclose the existence

of a DADW provision creates the false impression that a party to a confidentiality agreement


                                                 15
           Case 1:19-cv-09544-VSB Document 1 Filed 10/16/19 Page 16 of 21



could have made a superior proposal. If that confidentiality agreement contained a DADW

provision, then that party could only make a superior proposal by breaching the agreement—

since in order to make the superior proposal, they would have to ask for a waiver, either directly

or indirectly. Thus, the omission of this material information renders the descriptions of the

confidentiality agreements the Company entered into in the Background of the Merger section of

the Proxy misleading. Any reasonable shareholder would deem the fact that the most likely

potential topping bidder in the marketplace may be precluded from making a superior offer to

significantly alter the total mix of information.

          47.    In sum, the omission of the above-referenced information renders the Proxy

materially incomplete and misleading, in contravention of the Exchange Act. Absent disclosure

of the foregoing material information prior to the November 13, 2019 Shareholder Vote, Plaintiff

will be unable to cast an informed vote regarding the Proposed Merger, and is thus threatened

with irreparable harm, warranting the injunctive relief sought herein.

                                              COUNT I

           Against All Defendants for Violations of Section 14(a) of the Exchange Act

          48.    Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          49.    Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).


                                                    16
          Case 1:19-cv-09544-VSB Document 1 Filed 10/16/19 Page 17 of 21



        50.      Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications shall not contain “any statement which, at the time and

in the light of the circumstances under which it is made, is false or misleading with respect to any

material fact, or which omits to state any material fact necessary in order to make the statements

therein not false or misleading.” 17 C.F.R. § 240.14a-9.

        51.     Item 1015 of Regulation M-A requires “[a]ny report, opinion or appraisal relating

to the consideration or the fairness of the consideration to be offered to security holders or the

fairness of the transaction to the issuer or affiliate or to security holders who are not affiliates” to

“[d]escribe any material relationship that existed during the past two years or is mutually

understood to be contemplated and any compensation received or to be received as a result of the

relationship between: (i) The outside party, its affiliates, and/or unaffiliated representative; and (ii)

The subject company or its affiliates.” 17 CFR 229.1015.

        52.      The omission of information from a proxy will violate Section 14(a) if other SEC

regulations specifically require disclosure of the omitted information.

        53.      Defendants have issued the Proxy with the intention of soliciting the Company’s

common shareholders’ support for the Proposed Merger. Each of the Individual Defendants

reviewed and authorized the dissemination of the Proxy, which fails to provide critical

information regarding, amongst other things: (i) financial projections for Avon, Natura, and the

combined company; (ii) the valuation analyses performed by the Financial Advisors in support

of their fairness opinions; (iii) PJT’s conflicts of interest; and (iv) the background of the Proposed

Merger.

        54.      In so doing, Defendants made misleading statements of fact and/or omitted

material facts necessary to make the statements made not misleading. Each of the Individual

Defendants, by virtue of their roles as officers and/or directors, were aware of the omitted


                                                   17
         Case 1:19-cv-09544-VSB Document 1 Filed 10/16/19 Page 18 of 21



information but failed to disclose such information, in violation of Section 14(a). The Individual

Defendants were therefore negligent, as they had reasonable grounds to believe material facts

existed that were misstated or omitted from the Proxy, but nonetheless failed to obtain and

disclose such information to the Company’s shareholders although they could have done so

without extraordinary effort.

       55.      The Individual Defendants knew or were negligent in not knowing that the Proxy

is materially misleading and omits material facts that are necessary to render it not misleading.

The Individual Defendants undoubtedly reviewed and relied upon most if not all of the omitted

information identified above in connection with their decision to approve and recommend the

Proposed Merger; indeed, the Proxy states that the Financial Advisors reviewed and discussed

their financial analyses with the Board, and further states that the Board considered the financial

analyses provided by the Financial Advisors, as well as their fairness opinions and the

assumptions made and matters considered in connection therewith. Further, the Individual

Defendants were privy to and had knowledge of the financial projections and the details

surrounding the process leading up to the signing of the Merger Agreement. The Individual

Defendants knew or were negligent in not knowing that the material information identified above

has been omitted from the Proxy, rendering the sections of the Proxy identified above to be

materially incomplete and misleading. Indeed, the Individual Defendants were required to,

separately, review the Financial Advisors’ analyses in connection with their receipt of the fairness

opinions, question the Financial Advisors as to their derivation of fairness, and be particularly

attentive to the procedures followed in preparing the Proxy and review it carefully before it was

disseminated, to corroborate that there are no material misstatements or omissions.

       56.      The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Proxy. The preparation of a proxy statement by corporate insiders containing


                                                 18
           Case 1:19-cv-09544-VSB Document 1 Filed 10/16/19 Page 19 of 21



materially false or misleading statements or omitting a material fact constitutes negligence. The

Individual Defendants were negligent in choosing to omit material information from the Proxy

or failing to notice the material omissions in the Proxy upon reviewing it, which they were

required to do carefully as the Company’s directors. Indeed, the Individual Defendants were

intricately involved in the process leading up to the signing of the Merger Agreement and

preparation and review of the Company’s financial projections.

          57.   Avon is also deemed negligent as a result of the Individual Defendants’

negligence in preparing and reviewing the Proxy.

          58.   The misrepresentations and omissions in the Proxy are material to Plaintiff, who

will be deprived of her right to cast an informed vote on the Proposed Merger if such

misrepresentations and omissions are not corrected prior to the special meeting of Avon’s

shareholders. Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                            COUNT II

   Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act

          59.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          60.   The Individual Defendants acted as controlling persons of Avon within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of the Company, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of the Company, including the content and


                                                 19
         Case 1:19-cv-09544-VSB Document 1 Filed 10/16/19 Page 20 of 21



dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

       61.      Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       62.      In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Proxy contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Merger. They

were thus directly involved in preparing this document.

       63.      In addition, as the Proxy sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy purports to describe the various issues and information that the Individual

Defendants reviewed and considered. The Individual Defendants participated in drafting and/or

gave their input on the content of those descriptions.

       64.      By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       65.      As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

by their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.


                                                20
         Case 1:19-cv-09544-VSB Document 1 Filed 10/16/19 Page 21 of 21



       66.       Plaintiff has no adequate remedy at law. Only through the exercise of this

Court’s equitable powers can Plaintiff be fully protected from the immediate and irreparable

injury that Defendants’ actions threaten to inflict.

                                         PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily enjoining Defendants and all persons acting in concert with them

from proceeding with the special meeting of Avon shareholders to vote on the Proposed Merger

or consummating the Proposed Merger, until the Company discloses the material information

discussed above which has been omitted from the Proxy;

       B.      Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;

       C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       D.      Granting such other and further relief as this Court may deem just and proper.

                                             JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: October 16, 2019                                MONTEVERDE & ASSOCIATES PC
                                                         /s/ Juan E. Monteverde
                                                       Juan E. Monteverde (JM-8169)
                                                       The Empire State Building
                                                       350 Fifth Avenue, Suite 4405
                                                       New York, NY 10118
                                                       Tel: (212) 971-1341
                                                       Fax: (212) 202-7880
                                                       Email: jmonteverde@monteverdelaw.com

                                                       Attorneys for Plaintiff




                                                  21
